Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered December 2, 1985, convicting him of assault in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. The People proved that after the complainant had been arrested and handcuffed, the defendant, a police officer, without justification, struck the complainant several times, causing the complainant to sustain bruises to his face and a fractured nose.
As to the claim that the trial court improperly evaluated the testimony of the defense witnesses, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
*401We have reviewed the defendant’s other contentions and find them to be without merit. Thompson, J. P., Brown, Lawrence and Weinstein, JJ., concur.